DETAILED ACTION
This Office Action is in response to the communication filed on 07/23/2021. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's Remarks filed on 07/23/2021 have been fully considered.
The nonstatutory double patenting rejections have been maintained because the issues remain and a terminal disclaimer has not been filed to resolve the issues.   
The rejections to claims 3 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as pretend in the previous Office action have been withdrawn in view of amendments of the claims. However, the issues in claims 1, 10, and 16 have not been resolved. To further clarify, it is unclear from the current claims that "the Open Systems Interconnection (OSI) model" (as recited in claims 1, 10, and 16) "refers to a specific model rather than to referring to something that is general," and "the Open Systems Interconnection (OSI) model" as recited in claims 1, 10, and 16 can be interpreted as referring to a 
In response to Applicant's argument on pages 10-11 that Kanekar does not teach "a first binary that includes at least one application and a kernel, and a second binary that is configured to perform networking functions exclusively," as recited in claim 1 (and similarly recited in the other independent claims), Examiner respectfully disagrees. It should first be noted that the claim only recites the term "a first binary" and the term "a second binary" without further reciting any specifics of the terms, the claim does not include the structure of the first binary and the second binary and/or the relationship between the first binary and the second binary. Note that the claim also does not provide any special definition for the term "binary." Thus, using the broadest reasonable interpretation, the first binary can be interpreted as a binary that includes a plurality of elements and one of the elements overlaps with the element included in the second binary. That is, at least one application and a kernel, and a second binary that is configured to perform networking functions exclusively," the first binary has been interpreted as the binary that includes an application, a kernel, and a network stack that performs networking functions, and the second binary has been interpreted as the binary that includes the network stack that performs networking functions, and Kanekar teaches this feature in the claim (see e.g. figs. 1E-F, 2A, 3, [0115]-[0116], [0145]-[0146). In other words, the first binary can include an element (that is also included in the second binary), along with other/additional elements. Therefore, Kenekar teaches "a first binary that includes at least one application and a kernel, and a second binary that is configured to perform networking functions exclusively," as recited in claim 1 (and similarly recited in the other independent claims). Examiner notes that if Applicant wishes to exclude such interpretation of the claim, Applicant should specifically include such feature in the claim and further clarify the terms "a first binary" and "a second binary." As pointed out by Examiner during the interview on 6/6/21, the invention concept has not been fully captured by the claim. In response to Applicant's argument that the remaining dependent claims are patentable because they depend from allowable independent claims, 
In response to Applicant's argument on pages 11-12 regarding claim 5, Examiner respectfully disagrees. It should be noted that it is merely Applicant's assumption that "if client 102 of Kanekar were used as the microcontroller 384 of Verzun…it would render client 102 of Kanekar inoperable for its intended purposes. If client 102 of Kanekar were used as the microcontroller 384 of Verzun, then client 102 of Kanekar would not be capable of performing the intended functions of Kanekar" (note that in Verzun, element "384" is not a microcontroller) since neither Verzun nor Kanekar discloses or suggests this and Applicant has not provided any evidences supporting this assumption. Examiner notes that Verzun's teaching does not render Kanekar inoperable for its intended purpose but in fact extends/expands on the functions of Kanekar's system (e.g. low time required for performing operations, higher integration so cost and size of system can be reduced). Examiner also recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 
In response to Applicant's argument on pages 12-13 regarding claim 6, Examiner respectfully disagrees. Again, it is merely Applicant's assumption that there is no apparent reason for the proposed modification of Kanekar based on Allen, Applicant has not provided any evidences to support such an assumption. Examiner notes that the first binary and the second binary have already been taught by Kanekar as explained above, Allen is cited to teach an ABI that allows two binaries to communicate (e.g. [0034]-[0035]), and the motivation for the modification would be for the purpose of providing computational efficiency and reduced latency (Allen [0021]). Examiner recognizes that obviousness may be 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-2, 4-11, 13-16, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, 15-18, and 20 of copending Application No. 16543868 in view of Kanekar (US 2017/0222984).
Claims 1-5, 7-13, 15-18, and 20 of copending Application No. 16543868 disclose all of the limitations recited in claims 1-2, 4-11, 13-16, and 18-20 except for the bolded limitations as recited in the claims seen in the table below. However, Kanekar discloses the bolded limitations as recited in the claims seen in the table below (e.g. [0146]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatuses and the method of copending Application No. 16543868 with the teachings of Kanekar for the purpose of providing connectivity to and communications with a network (Kanekar [0146]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Copending application 16543868
1. An apparatus, comprising: a device, including: a memory that is adapted to store run-time data for the device; and a processor that is adapted to execute processor-executable code including a first binary that includes at least one application and a kernel, and a second binary that is configured to perform networking functions exclusively, including networking functions of one or more of layers three through seven of the Open Systems Interconnection (OSI) model.
1. An apparatus, comprising: a device, including: hardware, including a network interface; a memory that is adapted to store run-time data for the device, wherein the memory includes at least a first memory region and a second memory region; and a processor that is adapted to execute processor-executable code including a first binary in the first memory region wherein the first binary includes at least one application and a kernel, wherein the kernel is configured to control the hardware; and a second binary in the second memory region wherein the second binary is configured to operate, upon execution, as a network stack, and wherein the device is configured such that the first memory region is protected such that the first memory region is inaccessible to the second binary. 
5, 7, 4, 8, 9, 2, 6
2, 3, 4, 5, 7, 8, 9
10. A method, comprising: executing a first binary in a memory of a device, wherein the first binary includes at least one application and a kernel; executing a second binary in the memory of the device, wherein the second binary is configured to perform, upon execution, networking functions exclusively, including networking functions of one or more of a Network layer of the Open Systems Interconnection (OSI) model, a Transport layer of the OSI model, a Session layer of the OSI model, a Presentation layer of the OSI model, or an Application layer of the OSI model.


11, 12, 13, 15
16. An apparatus, comprising: an internet of things (IoT) device, including: a microcontroller, including: a network interface card; a memory that includes at least a system execution domain and a networking execution domain; and a processor that is adapted to execute processor-executable code including a system binary, wherein the system binary includes real-time operating system code and application code, wherein the system binary is configured to control the hardware; and a networking binary, wherein the networking binary is configured to perform networking functions exclusively, including networking functions at at least layers three through seven of the Open Systems Interconnection (OSI) model.
16. An apparatus, comprising: an internet of things (IoT) device, including: a microcontroller, including: a network interface card; a memory that includes at least a system execution domain and a networking execution domain; and a processor that is adapted to execute processor-executable code including a system binary in the system execution domain, wherein the system binary includes real-time operating system code and application code, wherein the system binary is configured to control the hardware; and a networking binary in the networking execution domain, wherein the networking binary is configured to perform networking functions, and wherein the microcontroller is configured such that system execution domain is protected such that the system execution domain is inaccessible to the networking binary.
20, 18, 19
17, 18, 20


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is insufficient antecedent basis for the limitation "the Open Systems Interconnection (OSI) model" as recited in claims 1, 10, and 16, and the limitation "the OSI model" as recited in claim 10, it is unclear whether "the Open Systems Interconnection (OSI) model" and/or "the OSI model" refers to a particular or special OSI model. 
The dependent claims are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanekar (US 2017/0222984).
Claim 1, Kanekar teaches:
An apparatus, comprising:
a device, including: (e.g. figs. 1E-F)
a memory that is adapted to store run-time data for the device; and (e.g. figs. 1E-F, [0095]-[0098])
a processor that is adapted to execute processor-executable code including a first binary that includes at least one application and a kernel, and a second binary that is configured to perform networking functions exclusively, including networking functions of one or more of layers three through seven of the Open Systems Interconnection (OSI) model. (e.g. figs. 1E-F, 2A, 3, [0115], "the kernel 230 is the core of the operating system, and provides access, control, and 
Claim 2, Kanekar teaches:
wherein the first binary includes a real-time operating system, and further includes application code. (e.g. figs. 2A, 3, [0104], [0115]-[0116], [0145]-[0146])
Claim 9, Kanekar teaches:
wherein the first binary includes kernel code and application code. (e.g. figs. 2A, 3, [0115]-[0116], [0145]-[0146])

A method, comprising:
executing a first binary in a memory of a device, wherein the first binary includes at least one application and a kernel; (e.g. figs. 1E-F, 2A, 3, [0115], "the kernel 230 is the core of the operating system, and provides access, control, and management of resources and hardware-related elements of the application 104" [0145], "the client 102 operates on computing device 100 having an operating system with a kernel mode 302 and a user mode 303, and a network stack 310 with one or more layers 310a-310b. The client 102 may have installed and/or execute one or more applications")
executing a second binary in the memory of the device, wherein the second binary is configured to perform, upon execution, networking functions exclusively, including networking functions of one or more of a Network layer of the Open Systems Interconnection (OSI) model, a Transport layer of the OSI model, a Session layer of the OSI model, a Presentation layer of the OSI model, or an Application layer of the OSI model. (e.g. figs. 1E-F, 2A, 3, [0116], "the device 200 comprises one network stack 267…the network stack 267 is used to communicate with a first network" [0146], "the network stack 310 comprises a software implementation for a network protocol suite. The network stack 310 
Claim 11, this claim is directed to a method containing similar limitations as recited in claim 2 and is rejected for similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanekar (US 2017/0222984) in view of Bell et al. (US 2015/0003258).
Claim 3, Kanekar teaches the networking functions that the second binary is configured to exclusively perform and a networking stack (see above) and does not appear to explicitly teach but Bell teaches: 
a Hypertext Transfer Protocol Secure networking stack. (e.g. [0055], [0060])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Bell into the invention of Kanekar, and the motivation for such an implementation would be for the purpose of providing secure connectivity and customized services to a device that does not otherwise have connectivity to a more general server-based network (Bell [0007], [0059]-[0060]).
Claim 12, this claim is directed to a method containing similar limitations as recited in claim 3 and is rejected using the same rationale to combine the references.
Claims 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanekar (US 2017/0222984) in view of Soderstedt (US 2011/0145803).
Claim 4, Kanekar teaches the first binary and the second binary (see above) and does not appear to explicitly teach but Soderstedt teaches: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Soderstedt into the invention of Kanekar, and the motivation for such an implementation would be for the purpose of simplifying the operation in determining whether a binary patch should be applied to a binary (Soderstedt [0078]).
Claim 13, this claim is directed to a method containing similar limitations as recited in claim 4 and is rejected using the same rationale to combine the references.
Claims 5, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanekar (US 2017/0222984) in view of Verzun et al. (US 2019/0386969).
Claim 5, Kanekar teaches the device but does not appear to explicitly teach but Verzun teaches: 
a microcontroller. (e.g. figs. 37A, 53, [0457])

Claim 8, Kanekar teaches the device but does not appear to explicitly teach but Verzun teaches:
an Internet of Things (IoT) device, wherein the IoT device includes a device. (e.g. figs. 37A, 53, [0457])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Verzun into the invention of Kanekar, and the motivation for such an implementation would be for the purpose of securing IoT devices and preventing any "meaningful" surveillance of network traffic while obfuscating the identity of 
Claim 14, this claim is directed to a method containing similar limitations as recited in claim 5 and is rejected using the same rationale to combine the references.
Claim 16, Kanekar teaches:
An apparatus, comprising:
hardware that includes a network interface card; (e.g. figs. 1E-F, [0100])
a memory that includes at least a system execution domain and a networking execution domain; and (e.g. figs. 1E-F, 2A, 3, [0095]-[0098])
a processor that is adapted to execute processor-executable code including a system binary, wherein the system binary includes real-time operating system code and application code, wherein the system binary is configured to control the hardware; and (e.g. figs. 1E-F, 2A, 3, [0104], "The computing device 100 can be running any operating system such as…real-time operating system" [0115], "the kernel 230 is the core of the operating system, and provides access, control, and management of resources and hardware-related elements" [0145], "the client 102 operates on computing device 100 having an operating system with a kernel 
a networking binary, wherein the networking binary is configured to perform networking functions exclusively, including networking functions at at least layers three through seven of the Open Systems Interconnection (OSI) model. (e.g. figs. 2A, 3, [0116], "the device 200 comprises one network stack 267…the network stack 267 is used to communicate with a first network" [0146], "the network stack 310 comprises a software implementation for a network protocol suite. The network stack 310 may comprise one or more network layers, such as any networks layers of the Open Systems Interconnection (OSI) communications model…the network stack 310 may comprise any type and form of protocols for any of the following layers of the OSI model: 1) physical link layer, 2) data link layer, 3) network layer, 4) transport layer, 5) session layer, 6) presentation layer, and 7) application layer")
Kanekar does not appear to explicitly teach but Verzun teaches: 
an internet of things (IoT) device, including: a microcontroller. (e.g. figs. 37A, 53, [0457], "As shown in FIG. 37A, IoT cloud-connected device 780 comprises…microcontroller 784")
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kanekar (US 2017/0222984) in view of Allen (US 2015/0046920).
Claim 6, Kanekar teaches the first binary and the second binary are capable of communicating with each other (see above) and does not appear to explicitly teach but Allen teaches: 
a defined application-binary interface (ABI), and such that communications outside of the ABI are prevented. (e.g. [0034]-[0035])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Allen into the invention of Kanekar, and the motivation for such an implementation would be for the purpose of providing computational efficiency and reduced latency (Allen [0021]).
Claims 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanekar (US 2017/0222984) in view of Gangadharan et al. (US 2020/0120111).
Claim 7, Kanekar teaches the second binary (see above) and does not appear to explicitly teach but Gangadharan teaches: 
reject network communications outside of a white list of trusted servers, and to perform server authentication. (e.g. [0033], [0045], [0057])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Gangadharan into the invention of Kanekar, and the motivation for such an implementation would be for the purpose of detecting potential threats and preventing malicious activities and attacks (Gangadharan [0013], [0045], [0057]).
Claim 15, this claim is directed to a method containing similar limitations as recited in claim 7 and is rejected using the same rationale to combine the references.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kanekar (US 2017/0222984) in view of Verzun et al. (US 2019/0386969) further in view of Bell et al. (US 2015/0003258).

a Hypertext Transfer Protocol Secure networking stack. (e.g. [0055], [0060])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Bell into the invention of Kanekar-Verzun combination, and the motivation for such an implementation would be for the purpose of providing secure connectivity and customized services to a device that does not otherwise have connectivity to a more general server-based network (Bell [0007], [0059]-[0060]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kanekar (US 2017/0222984) in view of Verzun et al. (US 2019/0386969) further in view of Soderstedt (US 2011/0145803).
Claim 18, Kanekar-Verzun combination teaches the networking binary and the system binary (see above) and does not appear to explicitly teach but Soderstedt teaches: 
via network communications, contact a server that manages updates; receive, from the server, an updated version; and authenticate the updated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Soderstedt into the invention of Kanekar-Verzun combination, and the motivation for such an implementation would be for the purpose of simplifying the operation in determining whether a binary patch should be applied to a binary (Soderstedt [0078]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kanekar (US 2017/0222984) in view of Verzun et al. (US 2019/0386969) further in view of Allen (US 2015/0046920).
Claim 19, Kanekar-Verzun combination teaches the system binary and the networking binary are capable of communicating with each other (see above) and does not appear to explicitly teach but Allen teaches: 
a defined application-binary interface (ABI), and such that communications outside of the ABI are prevented. (e.g. [0034]-[0035])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Allen into the invention of Kanekar-Verzun combination, and the .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kanekar (US 2017/0222984) in view of Verzun et al. (US 2019/0386969) further in view of Gangadharan et al. (US 2020/0120111).
Claim 20, Kanekar-Verzun combination teaches the networking binary (see above) and does not appear to explicitly teach but Gangadharan teaches: 
reject network communications outside of a white list of trusted servers, and to perform server authentication. (e.g. [0033], [0045], [0057])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Gangadharan into the invention of Kanekar-Verzun combination, and the motivation for such an implementation would be for the purpose of detecting potential threats and preventing malicious activities and attacks (Gangadharan [0013], [0045], [0057]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIE C. LIN/Primary Examiner, Art Unit 2436